Ferguson, Judge
(concurring in the result) :
I concur in the result.
Charged with aggravated assault whereby grievous bodily harm was intentionally inflicted, in violation of Uniform Code of Military Justice, Article *9128, 10 USC § 928, the accused pleaded guilty to the lesser offense of assault and battery, in violation of the same Article. Following an explanation of the meaning and effect of that plea, he persisted therein and it was accepted by the court-martial as voluntary. He was found guilty of the offense charged and sentenced to dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for two years. The convening authority approved the sentence. However, a board of review, in the exercise of its fact-finding powers, reduced the offense to assault with a dangerous weapon, also in violation of Code, supra, Article 128, and reassessed the penalty.
The evidence adduced at the trial satisfactorily established that the accused and fellow soldiers, all former prisoners in an Army stockade, administered a severe beating to their victim, who had served as their guard. Both fists and feet were used during the assault, and it resulted in the victim’s loss of two front teeth and the splitting of an eyelid.
The law officer properly instructed the court members on the elements of the offense charged and those of the lesser offense of assault with a dangerous weapon. He pointed out that the lesser offense of assault was also placed in issue. He did not instruct the court concerning its elements but informed the members that accused’s plea constituted a complete confession of his guilt of that offense. The sole question with which we are faced is whether his failure to delineate the elements of assault was prejudicial error.
The accused’s plea of guilty to the lesser offense of assault left in issue only the question whether, by his actions, he intentionally inflicted grievous bodily harm upon his victim or used, as found by the board of review, his hands and feet as a dangerous weapon. United States v Glover, 2 USCMA 164, 7 CMR, 40; United States v Estes, 2 USCMA 171, 7 CMR 47; United States v Dinsmore, 11 USCMA —, 28 CMR —, decided this date; United States v Robertson, 11 USCMA —, 28 CMR —, decided this date. The court-martial was properly instructed concerning these elements of the more serious offenses and found accused guilty in accordance with the evidence and that advice. As the doctrine announced in United States v Glover, supra, and the other cases cited, now represents the settled interpretation by this Court of Code, supra, Article 51, 10 USC § 851, I join with my brothers in affirming the decision of the board of review.